DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sherman et al. (WIPO Publication Number WO2018/163170A1).
In regards to claim 1, Sherman discloses a non-transitory computer readable storage medium comprising stored instructions to drive a coil of a charging system, the instructions when executed causing a microcontroller to:
Determine target characteristics of a coil driving signal (See below);
Select a frequency and a duty cycle associated with a  pulse width modulation (PWM) signal based on the target characteristics (See 0051-0052 “In some exemplary embodiments, the memory retains program code to activate controller 151 to perform acts associated with determining a pulse width modulation (PWM) signal that controls the full or half bridge driver 152… In some exemplary embodiments, the PWM signal generated in the controller 151 tunes the modulation to satisfy the wireless charging needs of a load, such as device 20… It should be noted that the PWM signal frequency and duty cycle can be set by controller 151, within the OPF range, as previously described” – so here, the target characteristics are the ones necessary to 
Generate the PWM signal based on the selected frequency and duty cycle to provide the generated PWM signal as an input to a half-bridge inverter (See again 0051 and Fig 3, Half bridge driver 152 takes DC voltage from a power supply 160 and converts it to ac current for coil 110 and thus is a half-bridge inverter, that is provided with the PWM signal from controller 151),
wherein the half-bridge inverter is configured to generate the coil-driving signal and to provide the generated coil-driving signal to the coil (See again Fig. 3, the half bridge driver 152 uses the PWM signal to drive coil 110).

Claims 10-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Madawala et al. (U.S. Patent Pub. No. 2015/0207335).
In regards to claim 10, Madawala discloses a coil drive circuit of a wireless charging system, the coil drive circuit comprising:
A coil driver configured to receive a PWM signal and generate a sinusoidal coil driving signal (See Fig. 7e, the controller takes the control signal and generates the switch driver signal, see Fig. 8 for the sinusoidal coil driving signal); and
A load switch connected to the coil driver, the load switch comprising:
A first transistor and a second transistor connected in series with a first coil (See Fig. 3a, half bridge inverter 11 comprises switches Ta 2 and Tb2 in series with coil IPT1); and a third transistor and a fourth transistor connected in series with a second coil (Half bridge inverter 12 comprises switches Ta3 and Tb3 connected in series with IPT2),


In regards to claim 11, Madawala further discloses that the first transistor and the second transistor are simultaneously controlled by the first gate driving signal, and the third transistor and the fourth transistor are simultaneously controlled by the second gate driving signal (See 0103 “The remaining legs of the primary converter (11,12 . . . n) are controlled independently with respect to the first leg 10 to control the current in the corresponding primary windings by selectively coupling the respective windings with the power source V.sub.dc. For example, the current in L.sub.pt2 primary winding can be controlled by controlling the half-bridge leg 12 formed by T.sub.a,3 and T.sub.b,3 with respect to the first leg 10 formed by switches T.sub.a,1 and T.sub.b,1. Switches T.sub.a,1, T.sub.b,1, T.sub.a,3 and T.sub.b,3 can be controlled using pulse width modulation (PWM) to control the voltage V.sub.pi,2 in order to maintain a desirable current in the primary winding L.sub.pi,2.” Which shows that each leg has an independent gate driving signal, and the transistors of each leg are driven simultaneously to open/close the switches and allow power to pass through the transistors).



In regards to claim 14, Madawala further discloses that at most one of the first coil and the second coil is driven at a time (See 0104, “In particular, each consecutive primary winding is preferably driven out of phase by 360/n degrees”, implicitly if two windings are driven, they are driven at 180 degrees out of phase, meaning that when one driving signal is on, the other would be off and vice versa).

In regards to claim 15, Madawala further discloses that the coil driver includes a half-bridge inverter (See Fig. 3a and 0103, “The IPT system shown in Fig 3(a) consists of a primary power supply made from n+1 switch pairs in the form of half-bridge legs (referenced 10, 11, 12”).

In regards to claim 16, Madawala further discloses that the coil driver includes a full-bridge inverter (See Figs 1 and 3, Half-bridge leg 10 along with each respective half-bridge leg 11, 12, 13 form a full-bridge inverter for each coil).

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Sherman et al. (WIPO Publication Number WO2018/163170A1) in view of Pinciuc et al. (U.S. Patent Pub. NO. 2019/0319475).
Sherman does not explicitly disclose that the target characteristics include a target frequency, a target amplitude and a target phase.
However, this would be obvious in light of Pincuic.  Pincuic shows it is known in the art of wireless power transmission that the frequency, amplitude and phase put out by an inverter are what determine the magnetic flux sent out by a wireless power transmitter (See Pincuic, 0033 “The one or more characteristics of an AC drive signal can include (but are not limited to) the frequency, the phase, and the amplitude of the AC drive signal”).
Sherman and Pincuic are analogous art in the field of wireless power transmitters with controlled AC drive signals.  It would have been obvious to a person of ordinary skill in the art at .

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Sherman et al. (WIPO Publication Number WO2018/163170A1) in view of Dina et al. (U.S. Patent Pub no. 2019/0052123).
In regards to claim 3, Sherman does not disclose that the duty cycle is determined based on a difference in a delay time of a rising edge of the PWM and a delay time of a falling edge of the PWM signal. 
However, this is a known way to determine a duty cycle as shown by Dina.  Dina discloses a wireless power transfer system (See Fig. 1, transmitter comprises control circuitry 103, half bridge inverter 105 and coil 107) that generates a duty cycle of a PWM signal based on a difference between the rising edge and the falling edge of the PWM signal (See Fig. 2, and 0036-0037 “In some implementations, the circuit may yield the rising edge of the PWM pulse at any start time (e.g., at least at t = 150 ns), while the falling edge may be selected at any discrete time from t=150 ns+1.15 ns to t=150 ns+1.15 ns.times.124=292 ns. The pulse width of each of pulse may be controlled as the select of the decoder controlling the falling edge varies between 1 and 124 (7 bits of resolution). For example, eight clock phases out of an 8-stage VCO ring oscillator may be combined with a 16 feedback divider (divide by 16) tap to generate PWM control pulses for all gate/FET drivers on both transmitter (primary) and receiver (secondary) sides.” – so the set difference between the rising edge and falling edge determines how to 
Sherman and Dina are analogous art in the field of wireless power transmission using PWM.  It would have been obvious to a  person of ordinary skill in the art at the time the invention was filed to have the PWM duty cycle of Sherman determined by the difference between the rising edge and falling edge of the PWM signal like in Dina for the purpose of increasing the resolution of the PWM as disclosed by Dina (See 0004).

In regards to claim 4, Sherman further discloses that the duty cycle is further determined based on a target frequency of the coil driving signal (See again Sherman, 0052 “It should be noted that the PWM signal frequency and duty cycle can be set by controller 151 in the OPF range, as previously described” – OPF is defined as an operating frequency at 0023, so this shows that the frequency and duty cycle are set to be within a target frequency range)
. 

Claim 5  is rejected under 35 U.S.C. 103 as being unpatentable over Sherman et al. (WIPO Publication Number WO2018/163170A1) in view of Lee et al. (U.S. Patent Pub. No. 2017/0018965).
In regards to this claim, Sherman does not disclose that the instructions include steps to determine the duty cycle, compare the duty cycle to a predetermined threshold; and updated, responsive to the duty cycle being smaller than the predetermined threshold, the frequency to be a fraction of the frequency.

Lee and Sherman are analogous art in the field of wireless power transmitters that employ pulse width modulation in power transfer.  It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to have the system of Sherman compare the duty cycle to a threshold, and responsive to the duty cycle being below the threshold, reducing the frequency to a fraction of a frequency, as Lee discloses these are steps known to prevent a power surge.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Madawala et al. (U.S. Patent Pub. No. 2015/0207335) in view of Abdolkhani et al. (U.S. Patent Pub. No. 2016/0308394).
In regards to this claim, Madawala discloses the coil drive system of claim 10, as discussed above.
Madawala does not explicitly disclose that the first coil and the second coil are overlapping.
However, Abdolkhani discloses a wireless power transmitter with multiple coils where the coils are overlapping (See Fig. 3 an 0037 “In one embodiment, each transmitting coil partially overlaps with adjacent transmitting coils in the row.”)  
Madawala and Abdolkhani are analogous art in the field of wireless power transmitters with multiple transmitter coils.  It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to have the first and second coil of Madawala overlapping like in Abdolkhani to extend the magnetic field as disclosed by Abdolkhani (See 0041 “It will be appreciated that due to the spatial difference and phase shift between the transmitting coils, the alternating magnetic field generated in the vicinity of the charging surface will, effectively, travel along the charging surface in a direction parallel to the row of transmitting coils”).


Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Madawala et al. (U.S. Patent Pub. No. 2015/0207335) in view of Sherman et al. (WIPO Publication Number WO2018/163170A1).

Generate a first pulse width modulation signal; and generate a second PWM signal (See 0126 “A possible control structure that can be used to control the primary is illustrated in FIG. 7(d) and a controller that can be used in the pick-up is shown in FIG. 7(e). As illustrated in FIG. 7(c), the pulse width of the voltage produced by the converter legs can be modulated in order to vary the voltage applied to the primary windings and, thereby, regulate the track currents in each of the primary windings. The error between the required (i.e. "reference" input to the primary controller of FIG. 7(d)) and actual (i.e. the "control. sig" input) track currents is fed through a controller, for example a proportional-integral (PI) controller as shown, and the output of the controller is used to determine the modulation that needs to be applied to each leg of the primary converter. Similarly, the pick-up controller of FIG. 7(e) regulates the output power by passing the error between a reference power level and the measured power level through a PI controller and then determining the pulse width modulation and phase delay (with respect to the corresponding primary converter leg) to be applied to the legs of the pick-up converter.” – So here, the controller looks for the ideal power transfer level and then determines a PWM signal to apply) and to provide the generated first PWM signal to a first half-bridge inverter (See Fig 3a., half bridge inverter 11) and the generated second PWM signal to a second half-bridge inverter (half bridge 12), wherein the first half-bridge inverter and the second half-bridge inverter are configured to generate the coil driving signal and to provide the generated coil driving signal to the coil (See 0103 and 0126, the coils IPT1 and IPT2 are driven by their respective inverters).

However, this would be obvious in light of Sherman. Sherman discloses a non-transitory computer readable storage medium comprising stored instructions to drive a coil of a charging system, the instructions when executed causing a microcontroller to:
Determine target characteristics of a coil driving signal (See below);
Select a frequency and a duty cycle associated with a  pulse width modulation (PWM) signal based on the target characteristics (See 0051-0052 “In some exemplary embodiments, the memory retains program code to activate controller 151 to perform acts associated with determining a pulse width modulation (PWM) signal that controls the full or half bridge driver 152… In some exemplary embodiments, the PWM signal generated in the controller 151 tunes the modulation to satisfy the wireless charging needs of a load, such as device 20… It should be noted that the PWM signal frequency and duty cycle can be set by controller 151, within the OPF range, as previously described” – so here, the target characteristics are the ones necessary to modulate the PWM signal, and in so doing the controller sets the duty cycle and frequency of the PWM signal); and
Generate the PWM signal based on the selected frequency and duty cycle to provide the generated PWM signal as an input to a half-bridge inverter (See again 0051 and Fig 3, Half bridge driver takes DC voltage 152 from a power supply 160 and converts it to ac current for coil 110 and thus is a half-bridge inverter, that is provided with the PWM signal from controller 151),
wherein the half-bridge inverter is configured to generate the coil driving signal and to provide the generated coil driving signal to the coil (See again Fig. 3, the half bridge driver 152 uses the PWM signal to drive coil 110).


	In regards to claim 7, Madawala further disclose that the duty cycle of the first PWM signal and the duty cycle of the second PWM signal are 50% (See 0117, “In one embodiment each leg of the three-phase converter is operated with a  50% duty cycle at the trach frequency, but with a phase-shift…”).

	In regards to claim 8, Madawala further discloses  that the first PWM signal leads the second PWM signal by a phase offset (See 0104 “To minimize the peak currents in the system, each of the primary windings are preferably driven out of phase with respect to each other. In particular, each consecutive primary winding is preferably driven out of phase by 360/n degrees”.)

	In regards to claim 9, Madawala further discloses that the phase offset is based on a difference in a delay time of a rising edge of the first PWM signal and a delay time of a falling edge of the first PWM signal (See Madawala, 0103-0104; this is an inherent property of driving the windings by a phase offset; a phase offset is a variation in the driving times of the respective coils; for example driving at 180 degrees out of phase “is implemented by delaying the square wave voltage generated by switches Ta,3 and Tb3 in time, with respect to the square wave 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL N DIBENEDETTO whose telephone number is (571)272-3578. The examiner can normally be reached M-F, 10:30-6:30, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



MND

MICHAEL N DIBENEDETTO/Examiner, Art Unit 2859            

/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859
December 28, 2021